Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew Dernier (Reg. # 40,989) on 3/15/2021.

The application has been amended as follows: 

1.  (Currently Amended)  A manufacturing line computer system comprising:
a manufacturing line network comprising a manufacturing line controller and at least one plant apparatus having a network address associated with a MAC (Media Access Control) address, said manufacturing line controller including:  (i) a memory configured to store [[a]]the network address in association with the MAC address, and a template that associates a new network address with inputted role information of the plant apparatus, the network address comprising a host address and a subnet address; and (ii) at least one processor configured to return the new network address associated with the role information to the plant apparatus in response to reception of the role information and the MAC address from the plant apparatus; and
the plant apparatus including at least one processor configured to: (i) receive the role information as input by prompting a user to input the role information; (ii) send the inputted role information and MAC address to the line controller; (iii) receive the new network address from the line controller based on the role information provided to the line controller; and (iv) update the network address assigned to the plant apparatus to the new network address,

	wherein the plant apparatus is connected to the manufacturing line controller via a switching hub that supports a subnet-based virtual local area network, and
	wherein a subnet address adequate for role information thereof is assigned to the plant apparatus, where the role information defines a role belonging to a role category including at least one (i) data write; (ii) assembly; (iii) inspection and (iv) packaging.
2.  (Previously Presented)  The manufacturing line computer system of claim 1, wherein:
the memory further stores a network address of the manufacturing line controller, and
the manufacturing line controller specifies the network address of the manufacturing line controller stored in the memory.

3.  (Previously Presented)  The manufacturing line computer system of claim 1, wherein the manufacturing line controller is connected to an upstream network via network address translation.

4.  (Cancelled)  

5.  (Previously Presented)  The manufacturing line computer system of claim 1, wherein the manufacturing line controller receives, of a plurality of templates, one associated with the type of the manufacturing line where the manufacturing line controller and plant apparatus are arranged.


a user inputting role information of the plant apparatus in the plant apparatus;
sending the inputted role information and MAC address of the plant apparatus from the plant apparatus to the manufacturing line controller;
referring to a template that associates role information of the plant apparatus with a new network address of the plant apparatus in response to receiving the role info and the MAC address; 
acquiring the new network address of the plant apparatus associated with the received role information and updating the network address associated with the MAC address to the new network address, the network address comprising a host address and a subnet address;
returning the acquired new network address of the plant apparatus to the plant apparatus; and
	updating the network address assigned to the plant apparatus to the new network address,
	wherein the plant apparatus is connected to the manufacturing line controller via a switching hub that supports a subnet-based virtual local area network, and
	wherein a subnet address adequate for role information thereof is assigned to the plant apparatus, where the role information defines a role belonging to a role category including at least one of (i) data write; (ii) assembly; (iii) inspection; and (iv) packaging.
	7.  (Previously Presented)  The network setup method of claim 6, further comprising:
storing the template that associates role information of the plant apparatus with the network address of the plant apparatus in a memory;
storing a network address of the manufacturing line controller in the memory; and
specifying, via the manufacturing line controller, the network address of the manufacturing line controller stored in the memory.

8. (Previously Presented) The network setup method of claim 6, wherein the manufacturing line controller is connected to an upstream network via network address translation.

9.  (Cancelled)  

10. (Previously Presented) The network setup method of claim 6, wherein the manufacturing line controller receives, of a plurality of templates, one associated with the type of the manufacturing line where the manufacturing line controller and plant apparatus are arranged.

11.  (Cancelled) 

12.  (Previously Presented) The manufacturing line computer system of claim 1, wherein said line controller communicates with a plurality of plant apparatuses.  

13.  (Previously Presented) The manufacturing line computer system of claim 12, further comprising a plurality of manufacturing line networks.  

14.  (Previously Presented)  The manufacturing line computer system of claim 13, wherein each of said manufacturing line networks is a Virtual Local Area Network (VLAN).  

15.  (Previously Presented)  The manufacturing line computer system of claim 14, wherein each plant apparatus is assigned to a VLAN based on its respective role as specified in the role information.  

16.  (Previously Presented)  The manufacturing line computer system of claim 15, wherein a same IP address is specified for plant apparatuses having the same role.

17.  (Previously Presented)  The manufacturing line computer system of claim 1, wherein a temporary IP address is initially assigned to the plant apparatus and said temporary IP address is updated, at the request of the line controller, with the IP address assigned to the plant apparatus based on its specified role. 

18. (Previously Presented) The manufacturing line computer system of claim 1, wherein the subnet address is assigned to a specified VLAN in the manufacturing line network.  

19. (Previously Presented) The manufacturing line computer system of claim 1, wherein the specified VLAN is one of three separate VLANs in the manufacturing line network.  

20. (Previously Presented) The manufacturing line computer system of claim 1, wherein the network address associated with the MAC address is updated to the new network address when the new network address is acquired.  

Allowable Subject Matter
Claims 1-3, 5, 6-8, 10, 12-16, 17-20 respectively are allowed and renumbered as claims 1-3, 4, 14-16, 17, 5-9, 10-13 respectively.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior arts of record singly or in combination does not teach the totality of the independent claims when read in light of the specification.  In particular the prior arts of record does not teach “a manufacturing line network comprising a manufacturing line controller and at least one plant apparatus having a network address associated with a MAC (Media Access Control) address, said manufacturing line controller including:  (i) a memory configured to store the network address in association with the MAC address, and a template that associates a new network address with inputted role information of the plant apparatus, the network address comprising a host address and a subnet address; and 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809.  The examiner can normally be reached on M-F 7:30am-4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/Primary Examiner, Art Unit 2453